NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           JUN 21 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
PARKSIDE GARDEN, LLC,                            No.    15-56741

              Plaintiff-Appellant,               D.C. No.
                                                 5:15-cv-00043-JGB-KK
 v.

DEPARTMENT OF SOCIAL SERVICES                    MEMORANDUM*
STATE OF CALIFORNIA,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                             Submitted June 8, 2017**
                               Pasadena, California

Before: BEA and HURWITZ, Circuit Judges, and KOBAYASHI,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
      Parkside Garden, LLC, appeals the dismissal of its complaint against the

California Department of Social Services (the “Department”). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      The Department is an agency and instrumentality of the State of California,

and therefore entitled to Eleventh Amendment immunity. See U.S. Const. amend.

XI (“The Judicial power of the United States shall not be construed to extend to

any suit in law or equity, commenced or prosecuted against one of the United

States by Citizens of another State, or by Citizens or Subjects of any Foreign

State.”); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (“It

is clear, of course, that in the absence of consent a suit in which the State or one of

its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment.”). The California Government Code expressly defines “state

agency” as “every state office, officer, department, division, bureau, board, and

commission.” Cal. Gov’t Code § 11000(a). The Department exists within the

California Health and Welfare Agency. Cal. Welf. & Inst. Code § 10550. Further,

the Department is designated by statute “as the single state agency with full power

to supervise every phase of the administration of public social services . . . for

which grants-in-aid are received from the United States government or made by the




                                           2
state in order to secure full compliance with the applicable provisions of state and

federal laws.” Cal. Welf. & Inst. Code § 10600.

      The Department’s Request for Incorporation by Reference and/or Judicial

Notice is granted. See United States ex rel. Robinson Rancheria Citizens Council

v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (“[W]e may take notice of

proceedings in other courts, both within and without the federal judicial system, if

those proceedings have a direct relation to matters at issue.” (citation omitted));

Interstate Natural Gas Co. v. S. Cal. Gas Co., 209 F.2d 380, 385 (9th Cir. 1953)

(“We may take judicial notice of records and reports of administrative bodies.”).

      AFFIRMED.




                                           3